                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TY P. SCHOPP AND
ANNETTE SCHOPP                                                            PLAINTIFFS

V.                                              CIVIL ACTION NO. 3:18CV041-NBB-RP

ALLSTATE INSURANCE COMPANY                                                DEFENDANT

                                        JUDGMENT

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the defendant’s motion for summary judgment is GRANTED. This case is

hereby dismissed with prejudice and closed.

       This 18th day of April, 2019.

                                               /s/ Neal Biggers
                                               NEAL B. BIGGERS, JR.
                                               UNITED STATES DISTRICT JUDGE
